DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Pre-Amendment filed 06/22/2021.
Claims 21-40 are pending in this application. Claims 1-20 were cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,081,087. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 28 and 35 are generic to all that is recited in claim 1 of U.S. Patent No. 11,081,087. That is, claim 1 of U.S. Patent No. 11,081,087 falls entirely within the scope of claim 1 or, in other words, claims 21, 28 and 35 are anticipated by claim 1 of U.S. Patent No. 11,081,087. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25-28, 30, 32-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mumick et al. (“Mumick”, US 2003/0046346) in view of Scahill et al. (“Scahill”, US 2004/0117804).
As per claim 21, Mumick teaches a system, comprising: 
a memory to store computer executable instructions (Mumick, Fig.1, para.30); and 
a processor that executes the computer-executable instructions to facilitate operation of components (Mumick, Fig.1, para.30), comprising: 
a first primary user interface communicatively coupled to a first view module, wherein the first primary user interface is configured to provide a first view of an application state (Mumick, para.31, Fig.1, visual display 116 provides visual view); and 
a second primary user interface communicatively coupled to a second view module, wherein the second primary user interface is configured to provide a second view of the application state (Mumick, para.32, Fig.1, audio speaker 118 provides voice view) simultaneously with the first view of the application state (Mumick, para.35, 49, sync through state manager124 which may send state information continuously between views), and 
a view model module communicatively coupled to the first and second view modules (Mumick, para.35, 48, state manager 124 exchanges state data between first and second views), and in response to a change in the application state to a new application state, one of the first view and the second view of the application state persists to provide one of a first view and a second view of the new application state (Mumick, para.51, voice view remains same when change in application state such as font change in visual view occurs) that comprises a task to be performed by a user (Mumick, para.29, 34,  Fig.1, content 102). 
However, Mumick does not teach wherein one of the first view and the second view of the new application state comprises a highlighted item to indicate the change in the application state and in response to determining that the user has skipped the task corresponding to the highlighted item, the view model module is configured to disable other one of the first view or the second view. Scahill teaches a system of multimodal input wherein one of the first view (Scahill, para.66, visual browser) and the second view (Scahill, para.66, voice browser) of the new application state comprises a highlighted portion to indicate the change in the application state (Scahill, para.61, visible change to interface indicating change of focus) and in response to determining that the user has skipped the task corresponding to the highlighted item, the view model module is configured to disable other one of the first view or the second view (Scahill, para.67, 217, voice dialogue skipped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Scahill’s teaching with Mumick’s system in order to display visual mode and keep views in synchronization. 
As per claim 23, the system of Mumick and Scahill teaches the system of claim 21, wherein the first view is a visual view, the first primary user interface includes at least one of :a touch screen display, a display coupled to a keyboard, and a barcode scanner including a display (Mumick, para.31, Figs.1, 9, visual browser 110, visual display 116, input device 120), the second view is a voice dialogue view, and the second primary user interface includes a microphone and a speaker (Mumick, para.32, Figs.1, 9, voice browser 114, audio speaker 118, microphone 122).  
As per claim 25, the system of Mumick and Scahill teaches the system of claim 21, wherein the view model module is configured to, in response to receiving data from the first view module, provide data to the second view module so that the data received from the user interacting on the first primary user interface is presented in the second view (Mumick, para.35, 48, state manager 124 exchanges state data between first and second views continuously or at an appropriate time such as a triggering event; para.38-43, Figs. 2-3, state of navigation results in an event record being generated that is used to synchronize views). 
As per claim 26, the system of Mumick and Scahill teaches the system of claim 21, wherein the view model module is configured to provide data and requests to the first and second view modules to cause the first and second view modules to render the first and second views of the application state (Mumick, para.35, 48, state manager 124 exchanges state data between first and second views continuously or at an appropriate time such as a triggering event; para.38-43, Figs. 2-3, state of navigation results in an event record being generated that is used to synchronize views).
As per claim 27, the system of Mumick and Scahill teaches the system of claim 21, wherein in response to determining that the user has skipped the task corresponding to the highlighted item (Scahill, para.67, 217, voice dialogue skipped), the view model module is further configured to perform at least one of: providing a sound to the user using the other one of the first view or the second view; causing the other one of the first view or the second view to present the highlighted item to the user; and causing the other one of the first view or the second view to present a next item different from the highlighted item (Scahill, para.67, 217, voice dialogue skipped).
Claims 28 and 35 are similar in scope to claim 21, and are therefore rejected under similar rationale.
Claims 30 and 37 are similar in scope to claim 23, and are therefore rejected under similar rationale.
	Claims 32 and 39 are similar in scope to claim 25, and are therefore rejected under similar rationale.
As per claim 33, the method of Mumick and Scahill teaches the method of claim 28, wherein in response to the user navigating backwards in the first application state, a previous second view of the application state is simultaneously with a previous first view of the application state (Mumick, para.35, sync through state manager which transfers state information at “appropriate time” which may mean continuously between views).
Claims 34 and 38 are similar in scope to claim 27, and are therefore rejected under similar rationale.
As per claim 40, the device of Mumick and Scahill teaches the storage device of claim 35, further comprising instructions which, when executed by the machine, configure the machine to perform operations comprising: receiving data indicating the first primary user interface is deactivated (Mumick, para.35, 48, mode change activates one view from another view); receiving data indicative of third data and a third command from the second primary user interface (Mumick, para.32, Fig.1, voice browser 114 receives data from microphone 122); changing, in response to receiving the third data, the application state to another application state (Mumick, para.38-43, 47-48, 53-57; Figs. 2-3, navigation results in change in application state resulting in an event record being generated that is used to synchronize browsers by the state manager which sends the event record in response to a triggering event (state change)); and providing data to the second primary user interface that causes the second primary user interface to provide a view of the other application state (Mumick, para.32, Fig.1, voice browser 114 provides data to audio speaker 118 to provide audio view). 

Claims 22, 24, 29, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mumick et al. (“Mumick”, US 2003/0046346) and Scahill et al. (“Scahill”, US 2004/0117804) in view of Raiyani et al. (“Raiyani”, US 2004/0181467).
As per claim 22, the system of Mumick and Scahill teaches the system of claim 21, wherein in response to the change in the application state (Mumick, para.51, change in application state such as font change; para.38-43, 47-48,  53-57; Figs. 2-3, navigation results in change in application state), one of the first view and the second view of the application state are disabled (Mumick, para.51, voice view remains same when change in application state such as font change in visual view occurs), wherein the view model module and the first and second view modules are configured to exchange data and respond to the commands issued in response to the user interacting with the first and second primary user interfaces (Mumick, para.35, 48, state manager 124 exchanges state data between visual and voice views continuously or at an appropriate time such as a triggering event; para.38-43, Figs. 2-3, state of interaction results in an event record being generated that is used to synchronize views). 
Although the system of Mumick and Scahill teaches the synchronization of a plurality of browsers (Mumick, para.8), the system of Mumick and Scahill does not explicitly teach wherein the application includes a third view module, and wherein the system comprises: a third primary user interface communicatively coupled to the third view module, the third primary user interface configured by the third view module to provide a third view of the application state and the view model module further configured to provide data and requests to the third view module to cause the third view module to render a third view of the application state. Raiyani teaches a system of multimodal input to comprise a third primary user interface communicatively coupled to the third view module (Raiyani, Fig.1, interface 199), the third primary user interface configured by the third view module to provide a third view of the application state (Raiyani, para.77, 136, 416-417; third interface 199) and the view model module further configured to provide data and requests to the third view module to cause the third view module to render a third view of the application state (Raiyani, para. 139, synchronization controller 120 provides data between views).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Raiyani’s teaching of a third view with the system of Mumick and Scahill in order to send state data to an alternative mode of input/output. 
As per claim 24, the system of Mumick and Scahill teaches the system of claim 21, wherein the first view is a first visual view, the first primary user interface includes a touch screen display or a display coupled to a keyboard (Mumick, para.31, Figs.1, 9, visual browser 110, visual display 116, input device 120). However, the system of Mumick and Scahill does not teach wherein the second view is a second visual view, and the second user interface includes a barcode scanner including a display. Raiyani teaches a system of multimodal input wherein a second user interface includes a barcode scanner with display (Raiyani, para.15, 366, 381, 392, 408; modality may include barcode).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Raiyani’s teaching of a barcode scanner with the system of Mumick and Scahill in order to send state data to an alternative mode of input/output. 
	Claims 29 and 36 are similar in scope to claim 22, and are therefore rejected under similar rationale.
	Claim 31 is similar in scope to claim 24, and is therefore rejected under similar rationale.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./Sajeda Muhebbullah
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177